Citation Nr: 1534263	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for headaches, to include migraines and tension headaches, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

5.  Entitlement to an initial compensable rating for residuals of service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2012 rating decisions of the Decatur, Georgia Regional Office (RO).  

In May 2015, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches, to include migraines and tension headaches secondary to PTSD, entitlement to an initial disability rating in excess of 70 percent for PTSD, and entitlement to an initial compensable rating for residuals of service-connected prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 19, 2015, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for major depressive disorder.

2.  The medical evidence of record shows that the Veteran's psychiatric disability has been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for major depressive disorder, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014). 

On May 19, 2015, during a travel board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for major depressive disorder. 

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issue.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to service connection for major depressive disorder and as such, that issue is dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in March, April, and July 2011, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and for intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The medical evidence of record reflects a diagnoses of tension headaches.  

An April 2011 VA psychological examination reflected that the Veteran had sleep impairment due to recurrent distressing dreams about Vietnam.  Affect and mood showed a disturbance of motivation and mood, anxiety and depressed mood.  Poor motivation was also shown.  He also had hypervigilance, flashbacks, reduced social interest, unprovoked irritability or outbursts of anger, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others.  The Veteran was diagnosed with PTSD and assigned a GAF of 58.

A December 2012 mental health note reflects that the Veteran reported PTSD symptoms that included nightmares, flashbacks, anger, irritability, hypervigilance, detachment from others, loss of interest, depression, difficulty falling asleep, isolation, low energy, occasional memory problems (forgets where he's going in the car), and thoughts of death (once a week) but denied any intent or plan.  In the same month the Veteran reported symptoms of memory and concentration issues, feelings of detachment from others, and insomnia.  The Veteran was assigned a GAF of 50, indicative of serious symptoms.

At a May 2015 Board hearing, the Veteran reported diminished interest or participation in events, frequent nightmares and sleep impairment, isolation, unprovoked irritability with periods of violence, panic attacks occurring at least three times per week, and periods of disorientation.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Specifically, his psychiatric disability was manifested by suicidal ideation, frequent bouts of irritability and outbursts of anger, social impairment in family relations, chronic sleep impairment, intrusive thoughts, impaired concentration, hypervigilance, generalized anxiety with at least three panic attacks per week, mild memory loss, depression, and withdrawn and isolative features.  







ORDER

The claim of entitlement to service connection for major depressive disorder is dismissed.

An initial disability rating of 70 percent for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Headaches, to include migraines and tension headaches, to include as secondary to PTSD

The Veteran contends that he has a current headache disability that began during service, or in the alternative are secondary to his service-connected PTSD disability.  At the time the Veteran filed his claim, he reported that his migraines (claimed as insomnia) were related to his PTSD disability.  

At a May 2011 VA examination, the Veteran reported onset of headaches in 2005.  He stated that when his headache occurs he has to stay in bed, unable to do anything.  He characterized the headaches as a sharp pain in the front of his head, occurring once per month for one hour.  He treats the headaches with Advil.  The examiner diagnosed tension headaches, however, and opinion was not provided as to whether the Veteran's tension headaches were related to service or whether they are caused by or aggravated by his service-connected PTSD.

At his May 2015 Board hearing, the Veteran testified that he had headaches during service and continued to have these headaches periodically off and on over the years.  The Veteran reported that he didn't seek treatment for his headaches while he was in service because he didn't have time.  He stated that he didn't seek medical treatment for his headaches for many years and instead self-treated with over-the-counter medication.  The Veteran stated that he first sought treatment for his headaches after he had a stroke, which was in 2005.  He also reported that his headaches now are more severe than when he was in the military, and that when he gets a headache he just lies down and is still.  
The Board notes that while the Veteran had a VA examination to determine a diagnosis, a medical opinion has not been obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim.  

In light of the foregoing, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a headache disability.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes providing the Veteran with an appropriate VA examination and to obtain an expert medical opinion as to whether any headache condition is related to his active service, because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2014).  Additionally, an expert medical opinion is necessary to determine whether any headache condition is caused by or aggravated by his service-connected PTSD.

An initial rating in excess of 70 percent for PTSD

With regard to the claim for a rating in excess of 70 percent for PTSD, the Board notes that the evidence suggests that his PTSD symptoms have worsened since the last VA examination in April 2011.

At the May 2015 Board hearing, the Veteran testified that his symptoms have worsened.  Specifically, he reported that he has hallucinations, delusions, and hears voices.  He and his fiancée also reported that he has difficulty maintaining his personal hygiene and often has to be reminded to do so.  In light of the Veteran's statements suggesting a possible worsening of his PTSD symptoms since the most recent April 2011 VA examination, the most recent VA examination may not reflect the current state of the Veteran's PTSD disability. As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his PTSD disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An initial compensable rating for residuals of service-connected prostate cancer

At a May 2011 VA examination, the Veteran reported dysuria, hesitancy/difficulty starting a stream, weak/intermittent stream, straining to urinate, dribbling, and intermittent urinary leakage/incontinence with no need for pads.  He denied urinary frequency, nocturia, and obstructive voiding.  The Veteran was diagnosed with residuals of prostate cancer to include dysuria.

At the May 2015 Board hearing, the Veteran testified that he urinates frequently during the day and has to arise several times during the night.  The Veteran and his fiancée also stated that he requires the use of absorbent pads 2-3 times per day.  The Veteran's fiancée noted that the Veteran did not report the use of absorbent pads during the May 2011 VA examination due to a feeling of embarrassment.  

The Board finds that a VA examination is necessary before the claim can be adjudicated.  On remand, the Veteran should be scheduled for a complete genitourinary examination to assess the degree and severity of all residuals of his service-connected prostate cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should associate with Virtual VA or VBMS any outstanding private or VA treatment records pertinent to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity and etiology of any diagnosed headache condition, including tension headaches.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a)  Identify all diagnosed headache conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache condition is related to the Veteran's service.

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache condition is caused by the Veteran's service-connected PTSD disability.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache condition is aggravated by the Veteran's service-connected PTSD disability.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  

4.  Schedule the Veteran for a complete VA genitourinary examination to determine the nature of all residuals of his service-connected prostate cancer.  The examiner must review the claims file and must note that review in the examination report.  Specifically, the examiner should provide the following information:  

(a) Indicate whether, and to what extent, as a residual of prostate cancer, the Veteran currently has a voiding dysfunction, to include obstructed voiding.

The Veteran reports hesitancy/difficulty starting a stream, weak/intermittent stream, straining to urinate, dribbling, and intermittent urinary leakage/incontinence with the use of absorbent pads 2-3 times per day.

(b) Indicate whether, and to what extent, as a residual of prostate cancer, the Veteran has an issue with urinary frequency.  

The Veteran reports going to the bathroom several times per day and arising frequently in the middle of the night.

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


